767 N.W.2d 453 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST James C. BACKSTROM, a Minnesota Attorney, Registration No. 3797.
No. A09-861.
Supreme Court of Minnesota.
June 23, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent James C. Backstrom committed professional misconduct warranting public discipline, namely, threatening to withdraw support for an official appointed by the county board unless the official barred her subordinates from testifying as defense experts in criminal cases, in violation of Minn. R. Prof. Conduct 8.4(d). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent James C. Backstrom is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/
Alan C. Page
Associate Justice